Citation Nr: 0434151	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  02-12 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the character of the appellant's discharge under 
other than honorable conditions is a bar to the receipt of 
Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The appellant had active service from October 1968 to June 
1971.  Service department documentation indicates that he was 
discharged under conditions other than honorable (UCOTH), for 
conduct triable by court-martial.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an Administrative Denial in November 2000 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  The November 2000 Administrative 
Denial essentially confirmed the administrative decision of 
September 1971 which found that the appellant's character of 
discharge, that of UCOTH was a bar to VA benefits.  The 
appellant's Notice of Disagreement was received in November 
2000.  In a July 2002 rating decision, the RO determined that 
the appellant was considered sane at the time of his military 
discharge.  A Statement of the Case was subsequently prepared 
and sent to the appellant in July 2002.  The appellant's VA 
Form 9, substantive appeal was received at the RO in August 
2002.  

The appellant testified at a personal hearing before a 
Hearing Officer at the RO in October 2002.  A transcript of 
his testimony is associated with the claims file.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a September 1971 administrative decision, the RO noted 
that the appellant received two Summary Courts-Martial for 
periods of absence without leave (AWOL) and for possession of 
an unregistered firearm.  At the time of discharge, the 
appellant was awaiting Trial by Court Martial for an AWOL 
offense involving absence of 95 days.  His offenses resulted 
in a total of 356 days of non-creditable "bad time."  The 
appellant waived a Hearing before a Board of Officers and 
refused to make statements in his own behalf.  Apparently, a 
psychiatric evaluation certificate showed that no mental 
condition existed at the time of the discharge sufficient to 
warrant discharge through medical channels.  

The adjudicator concluded that the appellant's misconduct 
during service was of such character and frequency as to 
constitute willful and persistent misconduct within the 
meaning of the present law.  He was therefore considered to 
have been discharged under dishonorable conditions and was 
barred from receiving any benefits from VA.  

Under 38 C.F.R. § 3.354 (2004), the definition of an insane 
person for VA purposes is one who, while not mentally 
defective or constitutionally psychopathic, except when a 
psychosis has been engrafted upon such basic condition, 
exhibited, due to disease, a more or less prolonged deviation 
from his normal method of behavior; or who interfered with 
the peace of society; or who had so departed (become 
antisocial) from the accepted standards of the community to 
which by birth and education he belonged as to lack the 
adaptability to made further adjustment to the social customs 
of the community in which he resided.  

The RO found that the appellant was sane at the time of his 
discharge from service.  

In September 2000, the appellant submitted a claim of service 
connection for schizophrenia, essentially asserting that his 
schizophrenia was first manifest during service, which was 
the cause of his disciplinary problems, and which ultimately 
led to his discharge.  In other words, the appellant contends 
that he was not sane at his time of discharge.  

In support of his claim, the appellant submitted a June 2000 
statement from a private treating doctor who indicated that 
he had treated the appellant since 1994 and that he carried a 
diagnosis of paranoid schizophrenia.  The doctor noted that 
the appellant had been treated with injections of Prolixin 
Decanoate for the last three to four years.  The appellant 
gave a history of having difficulties beginning in his 
teenage years, when he was stationed in Vietnam.  His primary 
symptoms consisted of auditory hallucinations, flashbacks 
from the war and difficulty functioning on a day to day 
basis.  The doctor opined that it was more likely than not 
that the appellant's psychotic experiences in Vietnam 
explained his behaviors including going AWOL while in 
service.  

In a November 2000 administrative decision, the RO confirmed 
the administrative decision of September 1971 which found 
that the appellant's character of discharge  was a bar to VA 
benefits.  That same month, the appellant filed a Notice of 
Disagreement stating that he was insane at the time of his 
military separation.  
In a July 2002 rating decision, the RO determined that the 
appellant was considered sane at the time of his military 
discharge.  The RO referred to a mental hygiene consultation 
report from psychiatrist L.S., MD dated April 27, 1971 which 
stated:

 "A review of the soldier's pre-military and 
military history will indicate faulty judgment, 
noncommitment to productive goals and incapacity to 
respond to rehabilitation efforts, resentment 
towards authority, and a tendency to go AWOL when 
stress arises.  There are no disqualifying mental 
or physical defects sufficient to warrant 
disposition through medical channels.  This soldier 
does not manifest a psychosis or neurosis and his 
further management is the Commander's prerogative.  
The service member was and is mentally responsible, 
able to distinguish right from wrong and to adhere 
to the right, and has mental capacity to understand 
and participate in board proceedings."  

However, after a careful review of the claims file, the Board 
has determined that the mental hygiene consultation report of 
April 27, 1971, referred to in the July 2002 rating decision 
is not currently located in the claims file.  

During his October 2002 hearing, the appellant testified that 
he was having mental problems at the time of his discharge 
from the service.  For example, the appellant testified that 
he received Thorazine in service in 1970 for nerves, 
flashbacks, hallucinations and voices.  

In light of the appellant's contentions that he received 
thorazine during service, as well as the RO's reference to an 
April 1971 mental hygiene consultation report, the Board 
finds that additional development of the record is necessary 
in this case.  

The veteran's service medical records are not associated with 
the claims file and it is unclear as to why this is the case.  
The Board refers to a February 1995 National Archives and 
Records Administration form which indicates that, "[t]he 
Department of Defense Privacy Program, 32 C.F.R. § 310.30(f), 
allows for the disclosure of medical records in the 
individual to whom they pertain.  However, a portion of the 
requested medical records contains information which can be 
interpreted and explained properly only by a physician."  

It is unclear as to whether the RO was granted access to such 
records.  Additional attempts should be made to locate such 
records, including, but not limited to the April 1971 mental 
hygiene consultation report referred to by the RO in the July 
2002 rating decision.  

After all attempts are made to secure any outstanding medical 
records, including service medical records and post-service 
medical records, the veteran should be afforded a VA 
examination to determine whether the appellant's presently 
diagnosed schizophrenia was first manifest during service.  
See 38 C.F.R. 
§ 3.307(c) (Providing that no presumptions may be invoked on 
the basis of advancement of the' disease when first 
definitely diagnosed for the purpose of showing its existence 
to a degree of 10 percent within the applicable period.  This 
will not be interpreted as requiring that the disease be 
diagnosed in the presumptive period, but only that there be 
then shown by acceptable medical or lay evidence 
characteristic manifestations of the disease to the required 
degree, followed without unreasonable time lapse by definite 
diagnosis.  Symptomatology shown in the prescribed period may 
have no particular significance when first observed, but in 
the light of subsequent developments it may gain considerable 
significance.  Cases in which a chronic condition is shown to 
exist within a short time following the applicable 
presumptive period, but without evidence of manifestations 
within the period, should be developed to determine whether 
there was symptomatology which in retrospect may be 
identified and evaluated as manifestation of the chronic 
disease to the required 10-percent degree). 38 C.F.R. § 
3.307(c) (2003).


If it is determined that schizophrenia was first manifest 
during service, the examining physician should also render an 
opinion, based on a review of the entire record, as to 
whether the veteran met the definition of insanity under 
38 C.F.R. § 3.354 (2004), at the time of his discharge from 
service.  

Finally, the Board notes that the evidentiary record does not 
currently include any letter from the RO informing appellant 
and his representative of the Veterans Claims Assistance Act 
of 2000 and its applicability with regards to the appellate 
issue.  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Due to this procedural due process concern, a remand 
of the case appears necessary.

Accordingly, the case is REMANDED to the VBA AMC for the 
following action:

1.  The VBA AMC must notify the appellant 
of the VCAA.  The VBA AMC must notify the 
appellant as to the laws and regulations 
governing his appeal; must provide notice 
as to the type of evidence necessary to 
substantiate the claim; must provide 
notice of the appellant's responsibility 
to provide evidence, and to provide 
notice of the actions taken by VA; and 
must ask the appellant to submit all 
evidence in his possession that pertains 
to his claim.  

2.  The VBA AMC should take appropriate 
action to contact the appellant in order 
to request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for 
schizophrenia or other psychiatric 
disorder during and/or since service.  
After obtaining any necessary 
authorization from the veteran, the VBA 
AMC should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured.  All VA treatment records, not 
previously secured, should be obtained.  
Once obtained, all records must be 
associated with the claims folder.  

3.  The VBA AMC should request copies of 
the appellant's service medical records 
and his personnel/administrative records, 
from the National Personnel Records 
Center (NPRC) and the Army service 
department and the RO (or any other 
appropriate organization) to search for 
mental health clinical treatment records, 
including, but not limited to an April 
27, 1971 mental hygiene consultation 
report referred to by the RO in the July 
2002 rating decision.  In addition, the 
search should include any documentation 
that the appellant was prescribed 
Thorazine in 1970 for treatment of 
flashbacks, hallucinations, hearing 
voices and nervousness.  These records 
should be associated with the claims 
file.  In the event that records are 
unavailable, this should be noted in 
writing in the claims folders.  Any such 
records should be obtained and associated 
with the claims folders.

4.  Thereafter, the VBA AMC should 
arrange for an appropriately qualified 
physician to review the entire claims 
folder and, if necessary, afford the 
appellant an examination to determine the 
current nature and likely etiology of the 
veteran's psychiatric disability.  
Specifically, the examiner should opine 
as to whether schizophrenia, or other 
psychiatric disability had its onset 
during service or within one year 
thereafter.  The examiner should opine as 
to whether at the time of the offenses 
leading to the appellant's discharge 
(being AWOL during Army service), the 
appellant was "insane," as that term is 
defined by 38 C.F.R. § 3.354(a) (2004) 
and interpreted in light of the 
definition of "insanity" in accordance 
with VAOPGCPREC 20-97 (May 22, 1997).  If 
this matter cannot be medically 
determined without resort to mere 
conjecture, the examiner should so state.

5.  The VBA AMC should readjudicate the 
issue of whether the character of 
discharge was a bar to VA benefits 
(including the insanity question).  All 
appropriate development should be 
undertaken.  When this development has 
been completed, and if the benefit sought 
is not granted, the case should be 
returned to the Board for further 
appellate consideration, after compliance 
with appropriate appellate procedures, 
including issuance of a supplemental 
statement of the case.  No action by the 
appellant is required until he receives 
further notice.  The Board intimates no 
opinion, either legal or factual, as to 
the ultimate disposition warranted in 
this case, pending completion of the 
requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




